DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 09/15/2022 has been entered and made of record.
Claims 1, 6, 7, 10, 13 and 17 have been amended.
Claims 1-23 are currently pending.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.                                                                                                                                  Regarding Claim 1, the applicant argued that applicant respectfully asserts that Moon merely teaches that "T3 is equal to or greater than 'Tl+T2"'. Moon's consideration of the cumulative time of Tl+ T2 is very different than Applicant's claimed determination of T3 being equal to or greater than Tl alone, without considering or adding T2 to the determination. As such, applicant respectfully asserts that the cited references fail to teach or suggest, alone or in combination, each and every element of the pending claims.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.10, Moon clearly discloses that the base station is transmitting the starting point of the PDSCH i.e., indication of the ‘T1 + T2’ a first time duration, only T2 a second time duration and T3 a third time duration since the cumulative time of “T1 + T2” corresponds to the claimed “first time duration” and only “T2” as the “second time duration”, thus the second time duration “T2” is shorter than first time duration “T1 + T2” in accordance with “T1 + T2” is naturally longer than T2 alone (see Moon, Fig.10 [0199]-[0200]). Moon also discloses the base station is instructing the terminal UE that the transmission and reception starting point of the PDSCH and the data channel scheduled by the DCI T3 the third time duration is equal to or greater than ‘T1+T2’ first time duration that is the third time duration T3 is not smaller than the first time duration ‘T1+T2’ (see Moon, Fig.10 [0200]).
Additionally, Chatterjee discloses the base station (E-UTRAN XQ10) is configuring the UE (XQ01) with the rows of time domain resource allocation table for physical downlink shared channel (PDSCH) by using higher layers RRC signaling (see Chatterjee, provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27). Chatterjee also discloses the base station (E-UTRAN XQ10) is transmitting the starting symbols of PDSCH (i.e., an indication of a first time duration) at least one entry in the time domain resource allocation table associating the symbol index of the CORESET (i.e., second time duration and a third time duration) (see Chatterjee, provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-26).
Therefore, the combination of Chatterjee and Moon discloses each and every element of the pending claims.

Claim 13, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (provisional application No. 62/618477 filed on 01/17/2018 and provisional application No. 62/617106 filed on 01/12/2018 and provisional application No. 62/620185 filed on 01/22/2018) [hereinafter as Chatterjee], U.S Pub 2019/0149365 A1 in view of Moon et al. [hereinafter as Moon] U.S Pub 2020/0344034 A1.
Regarding claim 1, Chatterjee discloses wherein a method for a base station (provisional application No. 62/618477, Fig.XQ page 5 lines 6-27, a base station (E-UTRAN XQ10)), comprising:
configuring a User Equipment (UE) with a time domain resource allocation table for
Physical Downlink Shared Channel (PDSCH) (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the base station (E-UTRAN XQ10) is configuring the UE (XQ01) with the rows of time domain resource allocation table for physical downlink shared channel (PDSCH) by using higher layers RRC signaling);
transmitting an indication of at least a first time duration, a second time duration, and a third time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-26, the base station (E-UTRAN XQ10) is transmitting the starting symbols of PDSCH (i.e., an indication of a first time duration) at least one entry in the time domain resource allocation table associating the symbol index of the CORESET (i.e., second time duration and a third time duration)).
	Even though Chatterjee discloses wherein transmitting an indication of at least a first time duration, a second time duration, and a third time duration but Chatterjee does not explicitly disclose wherein a second time duration shorter than the first time duration; and informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration, in the same field of endeavor, Moon teaches wherein transmitting an indication of at least a first time duration, a second time duration shorter than the first time duration, and a third time duration (Fig.10 [0199], transmitting the starting point of the PDSCH/indication of the ‘T1 + T2’ a first time duration, T2 a second time duration (i.e., T2 is shorter than ‘T1 + T2’) and T3 a third time duration); and informing the UE that the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200], instructing the terminal that the transmission and reception starting point of the PDSCH and the data channel scheduled by the DCI T3 is equal to or greater than ‘T1+T2’ that is the third time duration T3 not smaller than the first time duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chatterjee to incorporate the teaching of Moon in order to improve the performance of the communication system.		                                 	                                        	It would have been beneficial to use the base station which schedules the data channel so that the terminal can acquire T1 and T2 when instructing the bandwidth part switching. When a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception starting point (e.g., reception stating point of the POSCH or transmission starting point of the PUSCH) of the data channel scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than 'T1+ T2' as taught by Moon to have incorporated in the system of Chatterjee to provide for supporting an initial access in a communication system. (Moon, Fig.1 [0004] lines 1-8 and Fig.10 [0200] lines 1-20)

Regarding claim 2, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses receiving a preferred value of the first time duration from the UE (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-38, receiving a preferred start and length values (SLIV) of the first time duration from the UE).

Regarding claim 3, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration informs the UE of an earliest starting symbol of the time domain resource allocation indicated by the DCI (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-25, the first time duration of PDSCH informs starting symbol of a time domain resource allocation indicated by DCI (Downlink Control Information) for mini-slot operation).

Regarding claim 4, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, the first time duration of PDSCH is determined according to time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (Fig.1 [0070], the first time duration is determined according to time required for the UE needs to finish DCI decoding).

Regarding claim 5, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to adjust reception bandwidth (provisional application No. 62/587524, Fig. XQ Fig. XZ page 5 lines 1-7, the first time duration is determined according to time required for the UE to adjust its reception bandwidth in different bandwidth parts BWP). Moon also teaches the first time duration is determined according to time required for the UE to adjust its reception bandwidth (Fig.1-2 [0092], the first time duration of PDSCH is determined according to time required for the UE to adjust its reception bandwidth BW).

Regarding claim 6, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to be ready for reception of the PDSCH (provisional application No. 62/618477, Fig. XQ Fig. XZ page 4 lines 1-13, the first time duration is determined according to time required for the UE to be ready for reception of PDSCH set in the PDSCH mapping type). Moon also teaches the first time duration is determined according to time required for the UE to be ready for reception of the PDSCH (Fig.1-2 [0112], the first time duration is determined according to time required for the UE to be ready for reception of the corresponding PDSCH).

Regarding claim 7, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to prepare the PDSCH reception (provisional application No. 62/618477, Fig. XQ Fig. XZ page 8 lines 1-8, the first time duration is determined according to time required for the UE to prepare set of the PDSCH reception with higher layer signaling). Moon also teaches the first time duration is determined according to time required for the UE to prepare the PDSCH reception (Fig.9 [0196], the first time duration is determined according to time required for the UE to prepare for reception of the corresponding scheduled PDSCH).

Regarding claim 8, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the first time duration is for a bandwidth part (provisional application No. 62/618477, Fig. XQ Fig. XZ page 19 lines 1-23, the first time duration is for a bandwidth part of resources).

Regarding claim 9, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses prohibiting from scheduling the UE with at least one entry associated with the second time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-6, prohibiting from scheduling the UE with the time domain allocation entry corresponding to PDSCH associated with the second time duration).

Regarding claim 10, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the base station transmits a signal to the UE to disable or enable restriction of the time domain resource allocation (provisional application No. 62/618477, Fig. XQ Fig. XZ page 9 lines 1-26, the base station (E-UTRAN XQ10) is transmitting a signal to the UE to (0 or 1) disable or enable restriction of the time domain resource allocation of PDSCH mapping type B), and the base station schedules the UE with at least one entry if the restriction is disabled (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-16, the base station (E-UTRAN XQ10) is scheduling the UE with the entry of PDSCH scheduled if the restriction is disabled in K0 or K2 values).

Regarding claim 11, Chatterjee and Moon disclosed all the elements of claim 10 as stated above wherein Chatterjee further discloses the signal is a RRC (Radio Resource Control) signal (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the base station (E-UTRAN XQ10) is configuring the UE (XQ01) with RRC (Radio Resource Control) signaling).

Regarding claim 12, Chatterjee and Moon disclosed all the elements of claim 1 as stated above wherein Chatterjee further discloses the indication is for power saving (provisional application No. 62/618477, Fig. XQ Fig. XZ page 41 lines 1-12, an indication is for power saving (transition off) when the XT00 is RRC_Idle state).

Regarding claim 13, Chatterjee discloses wherein a method for a User Equipment (UE) ) (provisional application No. 62/618477, Fig. XQ-XZ page 5 lines 6-27, the user equipment (UE XQ01)), comprising:
receiving a configuration of a time domain resource allocation table for Physical Downlink Shared Channel (PDSCH) (provisional application No. 62/618477, Fig. XQ Fig. XZ page 5 lines 6-27, the UE (XQ01) is receiving the rows of time domain resource allocation table for physical downlink shared channel (PDSCH) by using higher layers RRC signaling);
receiving an indication of at least a first time duration, a second time duration, and a third time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-26, UE is receiving the starting symbols of PDSCH (i.e., an indication of a first time duration) at least one entry in the time domain resource allocation table associating the symbol index of the CORESET (i.e., second time duration and third duration)); and
determining an earliest starting symbol of a time domain resource allocation indicated by Downlink Control Information (DCI) based on the first time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-25, the first time duration of PDSCH informs starting symbol of a time domain resource allocation indicated by DCI (Downlink Control Information) for mini-slot operation based on the time duration of PDSCH/PUSCH transmission), wherein at least one entry associated with the second time duration allocates the PDSCH starts before the earliest starting symbol (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, DCI resource allocation field associated with the second time duration allocates the PDSCH starts before the earliest starting symbol).
	However, Chatterjee does not explicitly disclose wherein the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration, and wherein the second time duration is shorter than the first time duration.
	In the same field of endeavor, Moon teaches wherein the third time duration between a starting symbol of a PDSCH and a corresponding Downlink Control Information (DCI) is not shorter than the first time duration (Fig.10 [0200], instructing the terminal that the transmission and reception starting point of the PDSCH and the data channel scheduled by the DCI T3 is equal to or greater than ‘T1+T2’ that is not smaller than the first time duration), and wherein the second time duration is shorter than the first time duration (Fig.10 [0199], the starting point of the PDSCH/indication of the ‘T1 + T2’ a first time duration, T2 a second time duration (i.e., T2 is shorter than ‘T1 + T2’) and T3 a third time duration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Chatterjee to incorporate the teaching of Moon in order to improve the performance of the communication system.		                                 	                                        	It would have been beneficial to use the base station which schedules the data channel so that the terminal can acquire T1 and T2 when instructing the bandwidth part switching. When a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception starting point (e.g., reception stating point of the POSCH or transmission starting point of the PUSCH) of the data channel scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than 'T1+ T2' as taught by Moon to have incorporated in the system of Chatterjee to provide for supporting an initial access in a communication system. (Moon, Fig.1 [0004] lines 1-8 and Fig.10 [0200] lines 1-20)

Regarding claim 14, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses reporting a preferred value of the first time duration to the base station (provisional application No. 62/618477, Fig. XQ Fig. XZ page 7 lines 12-38, the UE is reporting a preferred start and length values (SLIV) of the first time duration to the base station).

Regarding claim 15, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses determining whether to receive or buffer potential PDSCH based on the first time duration (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE is determining whether to receive or buffer potential PDSCH based on the first time duration). Moon also teaches determining whether to receive or buffer potential PDSCH based on the first time duration (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration).

Regarding claim 16, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to finish DCI reception or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, the first time duration of PDSCH is determined according to time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the first time duration is determined according to time required for the UE to finish DCI (Downlink Control Information) reception or DCI decoding (Fig.1 [0070], the first time duration is determined according to time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 17, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to prepare the PDSCH reception (provisional application No. 62/618477, Fig. XQ Fig. XZ page 8 lines 1-8, the first time duration is determined according to time required for the UE to prepare set of the PDSCH reception with higher layer signaling). Moon also teaches the first time duration is determined according to time required for the UE to prepare PDSCH reception (Fig.9 [0196], the first time duration is determined according to time required for the UE to prepare for reception of corresponding the scheduled PDSCH).

Regarding claim 18, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is determined according to time required for the UE to adjust its reception bandwidth (provisional application No. 62/587524, Fig. XQ Fig. XZ page 5 lines 1-7, the first time duration is determined according to time required for the UE to adjust its reception bandwidth in different bandwidth parts BWP). Moon also teaches the first time duration is determined according to time required for the UE to adjust its reception bandwidth (Fig.1-2 [0092], the first time duration of PDSCH is determined according to time required for the UE to adjust its reception bandwidth BW).

Regarding claim 19, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the first time duration is for a bandwidth part (provisional application No. 62/618477, Fig. XQ Fig. XZ page 19 lines 1-23, the first time duration is for a bandwidth part of resources).

Regarding claim 20, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE receives or buffers potential PDSCH if the first time duration is shorter than a time required for the UE to finish DCI reception and/or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE receives or buffers potential PDSCH based on the first time duration and provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, if the first time duration of PDSCH is shorter than time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the UE receives or buffers potential PDSCH if the first time duration is shorter than time required for the UE to finish DCI reception and/or DCI decoding (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration and Fig.1 [0070], if the first time duration of PDSCH is shorter than time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 21, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE does not receive or buffer potential PDSCH if the first time duration is not shorter than time required for the UE to finish DCI reception and/or DCI decoding (provisional application No. 62/618477, Fig. XQ Fig. XZ page 15 lines 1-17, the UE is determining not to receive or buffer potential PDSCH based on the first time duration and provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 17-32, if the first time duration of PDSCH is not shorter than time required for the UE to finish DCI (Downlink Control Information) reception and/or DCI decoding and provisional application No. 62/618477, Fig. XQ Fig. XV page 49 lines 1-12, forward error correction (FEC) coding/decoding of the transport channels). Moon also teaches the UE does not receive or buffer potential PDSCH if the first time duration is not shorter than time required for the UE to finish DCI reception and/or DCI decoding (Fig.1-2 [0077], determining whether to receive or buffer potential PDSCH symbol based on the first time duration and Fig.1 [0070], if the first time duration of PDSCH is not shorter than time required for the UE needs to finish DCI (Downlink Control Information) decoding).

Regarding claim 22, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the UE receives a signal from a base station to disable or enable restriction of the time domain resource allocation (provisional application No. 62/618477, Fig. XQ Fig. XZ page 9 lines 1-26, the UE is receiving a signal from the base station (E-UTRAN XQ10) to (0 or 1) disable or enable restriction of the time domain resource allocation of PDSCH mapping type B), and the UE receives a scheduling with the at least one entry if restriction is disabled (provisional application No. 62/618477, Fig. XQ Fig. XZ page 11 lines 1-16, the UE receives a scheduling with the entry of PDSCH scheduled if the restriction is disabled in K0 or K2 values).

Regarding claim 23, Chatterjee and Moon disclosed all the elements of claim 13 as stated above wherein Chatterjee further discloses the indication is for power saving (provisional application No. 62/618477, Fig. XQ Fig. XZ page 41 lines 1-12, an indication is for power saving (transition off) when the XT00 is RRC_Idle state).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414